



FREEPORT-McMoRan INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN




ARTICLE I
PURPOSE
The Board of Directors of Freeport-McMoRan Inc. (“FCX”) considers the
maintenance of a sound management to be essential to protecting and enhancing
the best interests of FCX and its stockholders. In this connection, the Board
recognizes that the possibility of a change in control may arise from time to
time, and that this possibility, and the uncertainty and questions it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of FCX and its stockholders. In addition, the Board
believes that it is consistent with the employment practices and policies of FCX
and its subsidiaries and in the best interests of FCX and its stockholders to
treat fairly its executives whose employment terminates in connection with or
following a change in control. Therefore, the Board of Directors of FCX has
adopted this Executive Change in Control Severance Plan (as it may be amended
and/or restated from time to time, the “Plan”). This Plan is intended to be a
“top hat” welfare benefit plan under ERISA.


ARTICLE II
DEFINITIONS


As used in this Plan, capitalized terms used but not otherwise defined shall
have the meanings set forth in Appendix A.


ARTICLE III
ELIGIBILITY


3.1.    Participation. Participants in the Plan shall be those Executive
Officers of the Company and other key employees whose names are listed on
Appendix B hereto, as it may be amended from time to time. Notwithstanding the
foregoing and for the avoidance of doubt, any Participant who is party to an
individual change in control agreement or an effective employment agreement
providing change in control protections and benefits with the Company shall not
be a Participant in the Plan and such individual agreement will govern.
Participants may be added or removed from the Plan in accordance with Article V
hereof.
3.2.    Duration of Participation. A Participant shall cease to be a Participant
in the Plan under the following circumstances: (a) if so provided in an
amendment or termination of the Plan complying with Article V hereof, (b) if he
or she ceases to be an employee of the Company or an Affiliate outside of the
Protected Period, or (c) if he or she ceases to be an employee of the Company or
an Affiliate during the Protected Period other than pursuant to a Qualifying
Termination. A Participant entitled to payment of Separation Benefits under the
Plan shall remain a Participant in the Plan until the full amount of the
Separation Benefits payable hereunder have been paid to the Participant.
ARTICLE IV
SEPARATION BENEFITS


4.1.    Qualifying Termination. Subject to the conditions of this Article IV, a
Participant shall be entitled to the benefits as set forth in Section 4.2 below
if, at any time during the Protected Period, the Participant’s employment is
terminated (a) by the Company for any reason other than Cause, death, or
Disability or (b) by the Participant for Good Reason. A Qualifying Termination
that occurs during the Pre-CIC Period will be deemed to occur upon the
occurrence of the Change in Control for purposes of the Plan.


1

--------------------------------------------------------------------------------





4.2.    Separation Benefits. If a Participant experiences a Qualifying
Termination during the Protected Period, then subject to the Participant’s
compliance with Section 4.3, the Participant will receive:
(a)    All accrued but unpaid Base Salary, any accrued but unused vacation pay
and any reimbursable-but-unreimbursed business expenses through and including
the Termination Date, which shall be paid as soon as practicable following the
Termination Date. In addition, the Participant will receive all other benefits
due the Participant pursuant to any employee benefit plans or incentive plans
maintained by the Company or its Affiliates with respect to services rendered by
the Participant prior to the Termination Date in accordance with the terms of
such plans.
(b)    A lump sum cash severance payment (the “Severance Payment”) calculated as
follows:
(i)    in the case of a Level One Executive, three (3) times the sum of (1) the
Participant’s Base Salary plus (2) the Participant’s Average Bonus;
(ii)    in the case of a Level Two Executive, two (2) times the sum of (1) the
Participant’s Base Salary plus (2) the Participant’s Average Bonus; and
(iii)    in the case of a Level Three Executive, one and one-half (1.5) times
the sum of (1) the Participant’s Base Salary plus (2) the Participant’s Average
Bonus.
(c)    A pro rata bonus (the “Pro-Rata Bonus”) equal to the product of (i) the
Participant’s Average Bonus for the fiscal year in which the Termination Date
occurs and (ii) the fraction obtained by dividing the number of days in such
year through the Termination Date by the number of days in such year.
(d)    During the Benefit Continuation Period, the Participant will receive (i)
reimbursement for the monthly premium for medical, including dental and vision,
coverage paid by the Participant for himself or herself and his or her eligible
dependents, provided the Participant has timely elected COBRA continuation
coverage or retiree medical coverage, or (ii) alternatively, the Participant
will receive reimbursement for the monthly premium paid by the Participant for
himself or herself and his or her eligible dependents under a Medicare
supplemental plan (as applicable, the “Benefit Continuation”). Notwithstanding
the foregoing, if the Company’s provision of Benefit Continuation under this
Section 4.2(d) would violate the nondiscrimination rules applicable to
non-grandfathered plans, or would result in the imposition of penalties under
the Patient Protection and Affordable Care Act of 2010, as amended by the Health
Care and Education Reconciliation Act of 2010, and the related regulations and
guidance promulgated thereunder (the “ACA”), the Company shall reform this
Section 4.2(d) in a manner as is necessary to comply with the ACA. Subject to
Section 4.7, Benefit Continuation reimbursement shall be paid to the Participant
on the 15th of the month immediately following the month in which the
Participant timely remits the premium payment, and shall be taxable to the
Participant.
4.3.    Condition to Payments. A Participant’s entitlement to the payments and
benefits under Section 4.2(b)-(d) (collectively, the “Separation Benefits”) is
subject to:
(a)    The consummation of a Change in Control; and
(b)    The Participant executing a Separation and General Release Agreement (the
“Release”), in substantially the form attached hereto as Appendix C, and such
Release becoming effective and irrevocable within sixty (60) days following the
Participant’s Termination Date. The


2

--------------------------------------------------------------------------------





Company shall deliver the Release to any Participant experiencing a Qualifying
Termination no later than ten (10) days after the Participant’s Termination
Date.
4.4.    Payment Timing. Subject to satisfaction of the condition in Section 4.3
and any additional delay that may be required pursuant to Section 4.7, the
Separation Benefits shall be payable or commence, as applicable, on the
Company’s first regularly scheduled pay date that is on or after the later of
(a) the date that is sixty (60) days after the Termination Date if the
Participant’s Qualifying Termination occurs on or after the Change in Control,
or (b) if the Participant’s Qualifying Termination occurs during the Pre-CIC
Period, on the date of the Change in Control.
4.5.    Excise Tax Provision.
(a)    Notwithstanding any other provisions of this Plan, if a Change in Control
occurs, in the event that any payment or benefit received or to be received by a
Participant in connection with the Change in Control of the Company or the
termination of the Participant’s employment (whether pursuant to the terms of
this Plan or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Affiliate of the
Company or such Person) (all such payments and benefits, including the payments
and benefits under Section 4.2 hereof, being hereinafter called “Total
Payments”) would be subject (in whole or in part), to an excise tax imposed by
section 4999 of the Code (the “Excise Tax”), then the cash payments under
Section 4.2 hereof shall first be reduced, and the non-cash payments and
benefits under the other sections hereof shall thereafter be reduced, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income and
employment taxes on such reduced Total Payments) is greater than or equal to (B)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of Excise Tax to which the
Participant would be subject in respect of such unreduced Total Payments). The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits in the following order: (i) benefits that are
not in the form of cash or equity-based payments; (ii) cash payments that may
not be valued under Treas. Reg. § 1.280G-1, Q&A-24(c) (“24(c)”), (iii)
equity-based payments that may not be valued under 24(c), (iv) cash payments
that may be valued under 24(c) and (v) equity-based payments that may be valued
under 24(c). With respect to each category of the foregoing, such reduction
shall occur first with respect to amounts that are not “deferred compensation”
within the meaning of Section 409A and next with respect to payments that are
deferred compensation, in each case, beginning with payments or benefits that
are scheduled to be paid latest in time.
(b)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of the
Accounting Firm, does not constitute a “parachute payment” within the meaning of
section 280G(b)(2) of the Code (including by reason of section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of the Accounting Firm,
constitutes reasonable compensation for services actually rendered, within the
meaning of section 280G(b)(4)(B) of the Code, in excess of the “Base Amount”
(within the meaning set forth in section 280G(b)(3) of the Code) allocable to
such reasonable compensation, and (iii) the value of any non‑cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Accounting Firm in accordance with the principles of sections 280G(d)(3)
and (4) of the Code. To the extent requested by the Participant, the Company
shall cooperate with the Participant, in good faith in valuing, and the
Accounting Firm shall take into account the value of, services provided or to be
provided by the


3

--------------------------------------------------------------------------------





Participant (including, without limitation, the Participant’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant) before, on or after the date of a change in ownership or
control of the Company (within the meaning of Q&A-2(b) of the final regulations
under Section 280G of the Code), such that payments in respect of such services
may be considered reasonable compensation within the meaning of Q&A-9 and Q&A-40
to Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term “parachute payment” within the meaning of
Q&A-2(a) of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.


(c)    At the time that payments are made under this Plan, the Company shall
provide the Participant with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from the Accounting Firm or other advisors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement).


(d)    All fees and expenses of the Accounting Firm shall be borne solely by the
Company.
4.6.    Equity-Based Awards; Long-Term Performance Awards. The Plan does not
affect the terms of any outstanding equity-based awards or long-term performance
awards. The treatment of any outstanding equity-based awards and long-term
performance awards shall be determined in accordance with the terms of the
Company’s equity plans and any applicable award agreements under which the
equity-based awards or performance awards were granted.
4.7.    Section 409A.
(a)    The Plan is intended to comply with Section 409A or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of the Plan, payments provided under
the Plan may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under the Plan that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under the Plan shall be treated as a separate
payment. Any payments to be made under the Plan upon a termination of employment
shall only be made upon a "separation from service" under Section 409A.
(b)    Notwithstanding any other provision of the Plan, if any payment or
benefit provided to a Participant in connection with his or her Qualifying
Termination is determined to constitute "nonqualified deferred compensation"
within the meaning of Section 409A and the Participant is determined to be a
"specified employee" as defined in Section 409A(a)(2)(b)(i) of the Code, then,
to the extent necessary to avoid the imposition of taxes under Section 409A,
such payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Qualifying Termination or, if
earlier, on the Participant's death (the "Specified Employee Payment Date"). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to the Participant in a lump sum
on the Specified Employee Payment Date and thereafter, any remaining payments
shall be paid without delay in accordance with their original schedule.
Notwithstanding any other provision of the Plan, if any payment or benefit is
conditioned on the Participant's execution of a Release, the first payment shall
include all amounts that would otherwise have been paid to the Participant
during the period beginning on the date of the Qualifying Termination and ending
on the payment date if no delay had been imposed.


4

--------------------------------------------------------------------------------





(c)    To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under the Plan shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (ii) any right to reimbursements or in-kind benefits under the Plan shall
not be subject to liquidation or exchange for another benefit; (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred; and (iv)
any reimbursement is for expenses incurred during the Participant’s lifetime or
during a shorter period of time specified in this Plan.

ARTICLE V
DURATION, AMENDMENT AND TERMINATION


5.1.    Changes to Eligible Participants.
(a)    Except as provided in Section 5.2, (a) the Committee may amend Appendix B
to add or remove Participants, and (b) the Chief Executive Officer and the Chief
Financial Officer of the Company, acting together, may amend Appendix B to add
or remove Participants classified as Level Three Executives, provided such
amendments comply with the following:
(i)    Any amendment to Appendix B made by the Chief Executive Officer and the
Chief Financial Officer must be reported to the Committee at its next meeting.
(ii)    A Participant shall be given written notice from the Company no later
than thirty (30) days after adoption of an amendment that removes the
Participant from the Plan or reduces his or her benefits; provided, however,
that no such notice is required if the Participant’s name is removed from
Appendix B due to the Participant’s termination of employment prior to the
Protected Period.
(iii)    Any amendment to Appendix B that has the effect of removing a
Participant from the Plan or reducing a Participant’s benefits will not be
effective until twelve (12) months after the amendment’s adoption and will not
become effective if the Protected Period commences during such 12-month period;
provided, however, that such 12-month delay shall not apply if the Participant’s
name is removed from Appendix B due to the Participant’s termination of
employment prior to the Protected Period.
5.2.    Termination or Amendment of the Plan.
(a)    The Plan may be terminated or amended from time to time at the discretion
of the Board; provided, however, that, subject to the provisions of Section
5.2(b), the Plan may not be terminated or amended in anticipation of a potential
Change in Control or at any time during the Protected Period (or, if later,
prior to the payment of all amounts due to a Participant as a result of a
Qualifying Termination during the Protected Period) in a manner that adversely
affects the rights, benefits or potential rights to benefits (contingent or
otherwise) of any Participant then covered under the Plan. Except as provided in
Section 5.2(b), any changes to the eligible Participants pursuant to Section 5.1
shall be deemed to be an adverse amendment to the Plan that is not permitted
during the Protected Period or during the 12-month period referenced in Section
5.1 above. The Company’s obligation to make all payments and provide benefits
that have become payable as a result of a Qualifying Termination occurring
during the existence of the Plan shall survive any amendment or termination of
the Plan.
(b)    The provisions set forth in Section 5.2(a) that otherwise restrict
amendments to the Plan shall not apply to an amendment (i) to the administrative
provisions of the Plan that is required pursuant to applicable law and does not
affect a Participant’s benefits or potential rights


5

--------------------------------------------------------------------------------





to benefits under the Plan, (ii) that adds Participants to the Plan, (iii) that
increases the benefits payable under the Plan or otherwise constitutes
improvement of a Participant’s rights under the Plan or (iv) that decreases the
benefits of a Participant and is consented to in writing by such Participant.
5.3.    Annual Review of Participants. The Committee shall, at least annually,
review Appendix B and the Participants included in each level and make such
changes as it deems appropriate in accordance with this Article V.
ARTICLE VI
CLAIMS PROCEDURES


6.1.    Plan Administrator and Agent for Service of Process. The Compensation
Committee of Freeport-McMoRan Inc., 333 North Central Ave., Phoenix, Arizona
85004, (602) 366-8100, is the “named fiduciary” and Plan Administrator of this
Plan, except that following a Change in Control, “Plan Administrator” shall mean
an independent plan administrator, selected by the Company prior to the Change
in Control. The named fiduciary shall have the authority to control and manage
the operation and administration of this Plan and is designated as the
administrator of this Plan with the authority to interpret the Plan. The Plan
Administrator shall make all reports and disclosures required by law. The Plan
Year for reporting to government agencies and employees shall begin on January 1
and end on December 31 of each year.
6.2.    Claims Procedures.
(a)    Review by the Plan Administrator. If a claimant has an inquiry or claim
for benefits, or any other right or interest under this Plan, the claimant may
file a written request for review with the Plan Administrator. The Plan
Administrator will review the claim and will notify the claimant as to whether
such claim has been granted or denied within 90 days (unless the claimant is
advised that special circumstances require an extension of time, with such
extension of time not to exceed 90 days from the end of the initial 90-day
period). If the notice of the denial of claim is not furnished in accordance
with the procedure set out herein, the claim will be deemed denied and the
claimant will be permitted to proceed to the review stage.
(b)    If the claim is denied, the claimant will receive written or electronic
notice of the adverse benefit determination explaining the denial in detail. The
notice will include: (i) specific reason(s) for the denial; (ii) specific
references to the Plan provision(s) on which the denial is based; (iii) whether
any additional material or information is required and an explanation of why
such material or information is needed; and (iv) an explanation of the Plan’s
review and appeal procedures, including the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse determination on
review.
(c)    Review Procedure. The claimant has the right to appeal a denied claim.
The claimant, his or her authorized representative, or his or her beneficiary
may file a written request for review of the claim with the Plan Administrator
within 60 days after receipt of notification of the claim denial. As part of the
claimant's request for review, the claimant will have the opportunity to submit
issues and comments in writing for consideration, including position on each
issue, additional facts that he or she believes support his or her position on
each issue, and any legal or other arguments he believes support his position on
each issue. The claimant will also be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits. The review will take
into account all comments, documents, records and other information submitted by
the claimant, without regard to whether such information was submitted in the
initial benefit determination.
(d)    The Plan Administrator will hear and make a determination on the
claimant's appeal as promptly as possible, but no later than 60 days after the
receipt of a request of a


6

--------------------------------------------------------------------------------





request for review (unless the claimant is advised within such 60-day period
that special circumstances require an extension of time, with such extension of
time not to exceed 120 days after the receipt for review).
(e)    The claimant will receive written or electronic notice. In the event of
claim denial, the notice will include: (i) specific reason(s) for the denial;
(ii) specific references to the Plan provision(s) on which the denial is based;
(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and (iv) a
statement describing any voluntary appeal and arbitration procedures (if any)
offered by the Plan and the claimant’s right to bring a civil action under
Section 502(a) of ERISA.
(f)    No legal action for recovery of benefits may be commenced before a
claimant has exhausted the claims and claims review procedure described above.
(g)    Right to Examine Plan Documents and to Submit Materials. In connection
with the determination of a claim, or in connection with review of a denied
claim or appeal pursuant to this Section 6.2, the claimant may examine this Plan
and any other pertinent documents generally available to Participants relating
to the claim and may submit written comments, documents, records and other
information relating to the claim for benefits. The claimant also will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant's claim
for benefits with such relevance to be determined in accordance with Section
6.2(h) (Claims Procedures – Relevance).
(h)    Relevance. For purpose of this Section 6.2, documents, records, or other
information shall be considered "relevant" to a claimant's claim for benefits if
such documents, records or other information: (i) were relied upon in making the
benefit determination; (ii) were submitted, considered, or generated in the
course of making the benefit determination, without regard to whether such
documents, records or other information were relied upon in making the benefit
determination; or (iii) demonstrate compliance with the administrative processes
and safeguards required pursuant to this Section 6.2 regarding the making of the
benefit determination.
(i)    Decisions Final; Procedures Mandatory. To the extent permitted by law,
completion of the claims procedures described in this Section 6.2 shall be a
mandatory precondition that must be complied with prior to commencement of a
legal or equitable action in connection with the Plan by a person claiming
rights under the Plan or by another person claiming rights through such a
person. The Plan Administrator may, in its sole discretion, waive these
procedures as a mandatory precondition to such an action.
ARTICLE VII
MISCELLANEOUS
7.1.    Interpretation of the Plan. The Committee, or its authorized
designee(s), shall have the sole discretionary authority to construe and
interpret the Plan and determine all questions of eligibility for participation
and for benefits. All decisions of the Committee prior to a Change in Control
shall be final and binding on all parties. Following a Change in Control, all
determinations of the Plan Administrator and/or the Committee shall be subject
to de novo review by a court of competent jurisdiction or any other applicable
fact finder.
7.2.    Successors. The Plan will be binding upon any successor to the Company,
its assets, its businesses or its interest (whether as a result of the
occurrence of a Change in Control or otherwise), in the same manner and to the
same extent that the Company would be obligated under the Plan if no succession
had taken place. In the case of any transaction in which a successor would not
by the foregoing provision or by operation of law be bound by the Plan, the
Company shall require any successor to the Company to expressly and
unconditionally assume the Plan in writing and honor the


7

--------------------------------------------------------------------------------





obligations of the Company hereunder, in the same manner and to the same extent
that the Company would be required to perform if no succession had taken place.
All payments and benefits that become due to a Participant under the Plan will
inure to the benefit of his or her heirs, assigns, designees or legal
representatives.
7.3.    Mitigation. In no event shall a Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under any of the provisions of this Plan and, except for any
health care continuation or reimbursement therefor that is not reimbursed in a
single lump sum payment, such severance amounts shall not be reduced whether or
not the Participant obtains other employment. The Company’s obligation to make
payments and provide the benefits required under the Plan will not be affected
by any circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other rights that the Company may have against the
Participant.
7.4.    Employment Status. The Plan does not alter the status of each
Participant as an at-will employee of the Company. Nothing contained herein
shall be deemed to give any Participant the right to remain employed by the
Company or an Affiliate or to interfere with the rights of the Company or any of
its Affiliates to terminate the employment of any Participant at any time, with
or without Cause.
7.5.    Legal Fees. In addition to all other amounts payable under the Plan, the
Company will reimburse the Participant for all legal fees and expenses incurred
by a Participant in connection with any dispute arising out of or relating to
the Plan or the interpretation thereof (including, without limitation, all such
fees and expenses, if any, incurred in seeking to obtain or enforce any right or
benefit provided by the Plan), provided the Participant prevails on at least one
material claim. Such fees and expenses shall be reimbursed to the Participant
within ten (10) business days following the final termination, settlement or
judgment of such dispute. The Company also agrees to pay, as incurred, all legal
fees and expenses that a Participant may reasonably incur in connection with any
tax audit or proceeding to the extent attributable to the application of section
4999 of the Code to any payment or benefit provided under this Plan.
7.6.    Effect of Death on Benefits. If a Participant eligible to receive
Separation Benefits under Section 4.2 hereof dies after experiencing a
Qualifying Termination and before he or she receives such Separation Benefits,
all rights of the Participant hereunder shall inure to the benefit of and be
enforceable by the Participant’s legal representatives, executors, successors,
heirs and legatees.
7.7.    Unfunded Plan Status; Establishment of Rabbi Trust. All payments
pursuant to the Plan shall be made from the general funds of the Company. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company shall establish a trust to
pay amounts that may become payable pursuant to the Plan, which trust shall be
subject to the claims of the general creditors of the Company in the event of
its bankruptcy or insolvency. The full value of the Separation Benefits that may
become payable to each Participant (calculated as of the Change in Control)
shall be contributed to such trust within five (5) business days of the Change
in Control. Notwithstanding any establishment of such a trust, the Company shall
remain responsible for the payment of any amounts so payable that are not paid
by such trust. Further, unless written approval has been provided by all
Participants and beneficiaries entitled to payment of benefits under the terms
of the Plan, after the establishment and funding of such trust, the Company will
have no right or power to amend or terminate the trust, direct the trustee of
such trust to return to the Company or to divert trust assets for purposes other
than those specified under this Plan before the later to occur of (a) the date
all payments of benefits have been made to Plan participants and/or their
beneficiaries pursuant to the terms of the Plan, and (b) the end the Protected
Period. The Company’s obligation to fund the trust shall be suspended during any
period when such funding would result in the imposition of taxes on the
Participants under Section 409A.
7.8.    Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full


8

--------------------------------------------------------------------------------





force and effect, and any prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
7.9.    Governing Law. The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of
Delaware, without reference to principles of conflict of law, except to the
extent pre-empted by Federal law.
7.10.    Effect on Other Plans, Agreements and Benefits. Except to the extent
expressly set forth herein, any benefit or compensation to which a Participant
is entitled under any agreement between the Participant and the Company or any
of its Affiliates or under any plan maintained by the Company or any of its
Affiliates in which the Participant participates or participated shall not be
modified or lessened in any way, but shall be payable according to the terms of
the applicable plan or agreement. Notwithstanding the foregoing, any benefits
received by a Participant pursuant to this Plan shall be in lieu of any
severance benefits to which the Participant would otherwise be entitled under
any general severance policy or any other severance plan maintained by the
Company for its management personnel. This Plan supersedes and replaces the
Executive Change in Control Severance Plan adopted by the Company effective
February 1, 2004, as amended and restated December 2, 2008.
7.11.    Notice. For the purpose of this Plan, notices and all other
communications provided for in this Plan shall be in writing and shall be deemed
to have been duly given when actually delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company at its corporate headquarters address, and to the Participant (at the
last address of the Participant on the Company’s books and records), provided,
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary.
7.12.    Withholding. The Participant agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Plan, all amounts required
to be withheld under applicable income and/or employment tax laws, or as
otherwise stated in documents granting rights that are affected by this Plan.




9

--------------------------------------------------------------------------------






FREEPORT-McMoRan INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


APPENDIX A: DEFINITIONS


As used in the Plan, the following definitions shall apply:


“Accounting Firm” shall mean a nationally recognized certified public accounting
firm or other professional organization that is a certified public accounting
firm recognized as an expert in determinations and calculations for purposes of
Section 280G of the Code that is selected by the Company prior to a Change in
Control for purposes of making the applicable determinations hereunder, which
firm shall not, without the consent of any affected Participant, be a firm
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control.


“Affiliate” shall mean a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
another specified Person.


“Average Bonus” shall mean the average of the annual incentive awards paid to
the Participant for the three full fiscal years immediately preceding the date
of the Change in Control or, if a higher amount results, the Termination Date;
provided, however:


(a)    If the Participant has been employed less than three full fiscal years,
the Average Bonus shall be the average of such lesser number of years that the
Participant has received an annual incentive award under a Company or Affiliate
annual incentive program, provided that for purposes of calculating such
average, an annual incentive award for a prior fiscal year that was reduced pro
rata because the Participant was not an employee for the full fiscal year shall
be annualized; and


(b)     If the Participant has not previously received an annual incentive
award, the Average Bonus will equal the bonus amount set forth in any offer
letter and if no bonus amount is specified in an offer letter the Average Bonus
will equal the Participant’s Base Salary.


“Base Salary” shall mean a Participant’s annualized base rate of pay at the time
of the Participant’s termination of employment (excluding all bonuses, overseas
premiums, employer paid portion of employee benefits, deferred compensation, and
all other fringe benefits, but before the withholding of payroll taxes and
insurance premiums); provided, however, that for purposes of calculating the
Severance Payment of a Participant pursuant to Section 4.2(b), “Base Salary”
shall not be less than the Participant’s Base Salary in effect immediately
preceding the Change in Control and shall be determined without regard to any
reduction that would provide the Participant a basis to terminate employment for
Good Reason.


“Benefit Continuation Period” shall mean the earliest of (a) the end of the
eighteen (18)-month period following the Termination Date, (b) the date on which
the Participant becomes eligible to receive substantially similar benefits from
another employer, and (c) the date the Participant is no longer eligible for
COBRA continuation coverage, if applicable.


“Board” shall mean the Board of Directors of the Company, and, following a
Change in Control, if the Company is not the ultimate parent entity of the
Company and is not publicly traded, the board of directors (or, for a
non-corporate entity, equivalent governing body) of the ultimate parent of the
Company.


“Cause” shall mean:


(a)The Participant’s willful and continued failure to perform substantially the
Participant’s duties with the Company or its Affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is


A-1

--------------------------------------------------------------------------------





delivered to the Participant by the Board, which specifically identifies the
manner in which the Board believes that the Participant has not substantially
performed the Participant’s duties;
(b)The final conviction of the Participant or an entering of a guilty plea or a
plea of no contest by the Participant to a felony; or
(c)The Participant’s gross negligence or willful misconduct that is materially
injurious to the Company, including its reputation or business.
For purposes of this provision, no act or failure to act, on the part of the
Participant, will be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without a reasonable belief that the
act or omission was in the best interests of the Company or its Affiliates. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company and its
Affiliates shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company and its
Affiliates. Termination of a Participant’s employment shall not be deemed to be
for Cause unless and until the Company delivers to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the Board (after reasonable written notice is provided to the Participant and
the Participant is given an opportunity, together with counsel, to be heard
before the Board), finding that the Participant has engaged in the conduct
described in any of (a)-(c) above.


“Change in Control” shall have the meaning set forth in the Company’s 2016 Stock
Incentive Plan, as such plan may be amended, or any stock incentive plan that is
a successor or substitute thereof; provided that if a Participant experiences a
Qualifying Termination during the Pre-CIC Period, such Change in Control must
also constitute a “change in the ownership”, “change in effective control”,
and/or a “change in the ownership of a substantial portion of assets” of the
Company as those terms are defined under Treasury Regulation §1.409A-3(i)(5), to
the extent necessary to avoid the imposition of taxes under Section 409A.


“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985.


“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and other interpretive guidance issued thereunder,
including any issued after the Effective Date.


“Committee” shall mean the Compensation Committee of the Board or any committee
thereof duly authorized by the Board to administer the Plan. The Board may at
any time administer the Plan, in whole or in part, notwithstanding that the
Board has previously appointed a committee to act as the administrator.


“Company” shall mean Freeport-McMoRan Inc., and any successor to or assignee of
(whether direct or indirect, by purchase, merger, consolidation or otherwise)
all or substantially all of the assets of the Company. For the avoidance of
doubt, following a Change in Control, all references to the “Company” shall
refer to the post-transaction company.


“Disability” shall mean total and permanent disability as defined in Section
22(e)(3) of the Code, unless the Participant is covered by a long-term
disability plan maintained by the Company or an Affiliate at the time of the
Participant’s termination of employment, in which case the determination of
disability under such plan will also be considered “Disability” for purposes of
this Plan.


“Effective Date” shall mean May 5, 2020.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.




A-2

--------------------------------------------------------------------------------





“Executive Officer” shall mean an officer of the Company designated as an
“executive officer” in accordance with Rule 13b-7 under the Securities Exchange
Act of 1934.


“Good Reason” shall mean the occurrence of any of the following during the
Protected Period following a Change in Control (it being understood that a
Participant’s voluntary termination prior to a Change in Control will not
support a claim for Good Reason termination):


(a)Any material diminution of or failure of the Company or its Affiliates to
provide the Participant with the title, position, authority, duties and
responsibilities that are in each case at least commensurate in all material
respects with the most significant of those held or exercised by and/or assigned
to the Participant at any time during the one-year period preceding the Change
in Control;
(b)The assignment to the Participant of any duties inconsistent in any material
respect with the Participant’s most significant position (including offices,
titles and reporting requirements), authority, duties or responsibilities held
or exercised by and/or assigned to the Participant at any time during the
one-year period preceding the Change in Control;
(c)A material diminution in the authorities, duties or responsibilities of the
person to whom the Participant is required to report, including a requirement
that the Participant report to an officer or employee if the Participant
previously reported directly to the Board;
(d)Failure of the Company or its Affiliates to provide the Participant with the
total pay opportunity (including, in the aggregate, Base Salary, target bonus
opportunity and long-term incentive opportunity, if applicable, and insurance
and other employee benefits) at least commensurate with the highest total pay
opportunity available to the Participant within the one-year period preceding
the Change in Control, unless such failure is the result of an across-the-board
reduction applicable to all Company executives (which includes, for the
avoidance of doubt, similarly situated executives of the acquiring company) of
less than 10%;
(e)Any failure by the Company or its Affiliates to comply with any of the
provisions of this Plan, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith that is remedied within 10 days after receipt
of written notice thereof from the Participant to the Company;
(f)Relocation of the Participant’s principal office to a location more than 50
miles from his or her current office location, provided such relocation results
in an increase in the Participant’s commute;
(g)The Company or its Affiliates requiring the Participant to travel on business
to a substantially greater extent than required immediately prior to the Change
in Control; or
(h)Any failure by the Company to require a successor to assume its obligations
hereunder in compliance with Section 7.2 of the Plan.
Notwithstanding the foregoing, Participant shall not have the right to terminate
Participant's employment hereunder for Good Reason unless (1) within 30 days of
the initial existence of the condition or conditions giving rise to such right,
or if later, within 30 days after the Change in Control, Participant provides
written notice to the Company of the existence of such condition or conditions,
and (2) the Company fails to remedy such condition or conditions within 30 days
following the receipt of such written notice (the “Cure Period”). If any such
condition is not remedied within the Cure Period, Participant must terminate
Participant's employment with the Company within a reasonable period of time,
not to exceed thirty (30) days, following the end of the Cure Period.




A-3

--------------------------------------------------------------------------------





“Level One Executive(s)” shall mean the Chief Executive Officer of the Company
and any other Executive Officer designated on Appendix B, as it may be amended
from time to time by the Committee in accordance with Article V, as a “Level One
Executive” for purposes of the Plan.


“Level Two Executive(s)” shall mean any Executive Officer or other officer of
the Company designated on Appendix B, as it may be amended from time to time by
the Committee in accordance with Article V, as a “Level Two Executive” for
purposes of the Plan.


“Level Three Executive(s)” shall mean any officer of the Company designated on
Appendix B, as it may be amended from time to time in accordance with Article V,
as a “Level Three Executive” for purposes of the Plan. Executive Officers may
not be Level Three Executives.


“Participant” shall mean an individual designated on Appendix B, as it may be
amended from time to time in accordance with Article V.


“Person” shall mean a natural person or entity, and will also mean the group or
syndicate created when two or more Persons act as a syndicate or other group
(including without limitation a partnership, limited partnership, joint venture
or other joint undertaking) for the purpose of acquiring, holding, or disposing
of a security.


“Plan Administrator” shall have the meaning provided in Section 6.1.


The “Protected Period” shall begin on the date of a Change in Control and shall
end on the second anniversary of the Change in Control. The Protected Period
shall also include any period preceding the Change in Control beginning on
either the date (A) the Company signs the letter of intent or agreement with
respect to the transaction that results in the Change in Control, or (B) a
public announcement is made of the proposed transaction that results in the
Change in Control (such period being the “Pre-CIC Period”).


“Qualifying Termination” shall mean a termination of employment of a Participant
under the circumstances described in Section 4.1.


“Section 409A” shall mean Section 409A of the Code.


“Separation Benefits” shall have the meaning set forth in Section 4.3.


“Separation from Service” shall mean a termination of employment in such a
manner as to constitute a “separation from service” as defined under Treasury
Regulations Section 1.409A-1(h), for any reason other than death.


“Termination Date” shall mean, if (a) Participant’s termination of employment is
(a) by the Company for any reason other than Cause, death or Disability, the
date of delivery of the notice of termination or any later date specified in the
notice of termination, which date will not be more than 30 days after the giving
of the notice, or (b) by the Participant for Good Reason, the date of delivery
of the notice of termination or any later date specified in the notice of
termination, which date will not be more than 30 days after the giving of the
notice; provided in all cases that such termination of employment constitutes a
Separation from Service.


A-4

--------------------------------------------------------------------------------






FREEPORT-McMoRan INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


APPENDIX B: PLAN PARTICIPANTS
(as of May 5, 2020)


[Personal information intentionally omitted pursuant to Item 601(a)(6) of
Regulation S-K]




Level One Executives
 
 
Name
Title
 
 
 
 
 
 
 
Level Two Executives
 
 
Name
Title
 
 
 
 
 
 
 
Level Three Executives
 
 
Name
Title
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







B-1

--------------------------------------------------------------------------------






FREEPORT-McMoRan INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


APPENDIX C: FORM OF SEPARATION AGREEMENT AND RELEASE




SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (this “Release”) is granted effective as
of the date signed below by ________ (“Executive”) in favor of __________ (the
“Company”), successor in interest to Freeport-McMoRan Inc. pursuant to
__________ [INSERT DESCRIPTION OF TRANSACTION]. Capitalized terms not defined in
this Release are as defined in the Freeport-McMoRan Inc. Executive Change in
Control Severance Plan (the “Plan”). Executive gives this Release in
consideration of the Company’s promises and covenants as recited in the Plan,
with respect to which this Release is an integral part. Executive agrees as
follows:
1.General Release. Executive, individually and on behalf of Executive’s
successors, assigns, attorneys, and all those entitled to assert Executive’s
rights, now and forever hereby releases and discharges the Company and its
respective officers, directors, stockholders, trustees, employees, agents,
fiduciaries, parent corporations, subsidiaries, affiliates, estates, successors,
assigns and attorneys (the “Released Parties”), from any and all claims,
actions, causes of action, sums of money due, suits, debts, liens, covenants,
contracts, obligations, costs, expenses, damages, judgments, agreements,
promises, demands, claims for attorney’s fees and costs, or liabilities
whatsoever (collectively, “Claims”), in law or in equity, which Executive ever
had or now has against the Released Parties, including, without limitation, any
Claims arising by reason of or in any way connected with any employment
relationship which existed between the Company and its affiliates and Executive
and/or the termination of such relationship. It is understood and agreed that
this Release is intended to cover all Claims, whether known or unknown, of any
nature whatsoever, including those which may be traced either directly or
indirectly to the aforesaid employment relationship, and/or the termination of
that relationship, that Executive has, had or purports to have, from the
beginning of time to the date of this Release, and including but not limited to
Claims arising or alleged to arise under any federal, state or municipal
statute, law or regulation, including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act, or the Fair Labor Standards Act; Claims for
statutory or common law wrongful discharge or termination in violation of public
policy; Claims for breach of contract, express or implied, promissory estoppel,
fraud, misrepresentation, interference with contract or prospective economic
advantage, or unfair business practices; Claims for defamation, libel or
slander; Claims for intentional or negligent infliction of emotional distress;
Claims for wages or vacation pay; Claims for benefits or that in any way relate
to the design or administration of any employee benefit program, including any
Claims arising under the Employee Retirement Income Security Act; Claims for
attorney’s fees, expenses and costs; or Claims under any other applicable
federal, state or local law or legal concept.
2.Release of Claims Under Age Discrimination in Employment Act. Without limiting
the generality of the foregoing General Release, Executive agrees that by
executing this Release, [he/she] has released and waived any and all Claims he
has or may have as of the date of this Release under the Age Discrimination in
Employment Act, 29 U.S.C. §621, et seq. Executive acknowledges and agrees that
Executive has been, and hereby is, advised by Company to consult with an
attorney prior to executing this Release; that the consideration Executive
receives for this Release is in addition to anything of value to which Executive
is already entitled in the absence of accepting this Release; and that Company
has offered Executive the opportunity, before executing this Release, to
consider this Release for a period of up to twenty-one (21) calendar days. It is
further understood that Executive may revoke [his/her] acceptance of this
Release at any time within seven (7) calendar days following the date of
[his/her] execution of this Release and, therefore, that this Release is not
effective and none of the consideration for this Release shall be provided to
Executive until after the seven (7) calendar day revocation period


C-1

--------------------------------------------------------------------------------





has expired without Executive having exercised [his/her] right to revoke,
subject to any further delay imposed by the Plan.


3.Release of Unknown Claims. Executive understands and agrees that this Release
is a full and final release covering all known and unknown, suspected or
unsuspected injuries, debts, Claims or damages which have arisen or may have
arisen from any matters, acts, omissions or dealings released in this Release.
Executive fully understand that if any fact with respect to any matter covered
in this Release is found hereinafter to be other than or different from the
facts believed by Executive to be true at the time of the execution of this
Release, Executive expressly accepts and assumes that this Release shall be and
remain effective, notwithstanding such difference in facts.
4.Limited Exceptions to Release. The only exceptions to this Release of Claims
are with respect to (1) such Claims as may arise after the date this Release is
executed; (2) any indemnification obligations to Executive under Company’s
bylaws, certificate of incorporation, law or otherwise; (3) Executive’s vested
rights under the terms of employee benefit plans sponsored by the Company; (4)
applicable Workers’ Compensation benefits for occupational injuries or
illnesses; (5) the right to file a claim for unemployment benefits under state
law; and (6) any rights which by law may not be released by private agreement,
including Executive’s right to file, participate in or cooperate with an
administrative proceeding with or by the United States Equal Employment
Opportunity Commission or any other government agency, provided, however, that
he expressly waives [his/her] right to claim, receive, or accept any monies,
damages or other individual relief awarded as a result of any charge of
discrimination or lawsuit which may be filed by [him/her] or anyone acting on
[his/her] behalf.
5.Knowing and Voluntary Nature of Release. Executive expressly acknowledges that
Executive has read and understands each and every provision of this Release and
the Plan, which is incorporated herein by reference; that [he/she] has executed
this Release voluntarily, without any duress or undue influence on the part or
on behalf of Company or any third party, with the full intent of releasing all
Claims against Company and all other Released Parties. Executive is fully aware
of the legal and binding effect of this Release.
6.Post-Termination Obligations and Covenants
(a)Confidential Information.
(i)Executive shall hold in a fiduciary capacity for the benefit of the Company
all Confidential Information relating to the Company or any of its affiliates,
and their respective businesses, which shall have been obtained by Executive
during Executive’s employment by the Company or any of its affiliates and which
shall not be or become public knowledge (other than by acts by Executive or
representatives of Executive in violation of the Plan). After termination of
Executive’s employment with the Company, Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such Confidential Information to anyone
other than the Company and those designated by it. If Executive fails to
maintain such confidentiality, then the Company may offset the damages of such
breach, as determined solely by the Company, against the Separation Benefits.
Executive acknowledges that any such offset of payments would be an exercise of
the Company’s right to offset its performance hereunder upon Executive’s breach
of [his/her] confidentiality obligation; such offset of payments would not
constitute, and shall not be characterized as, the imposition of liquidated
damages.
(ii)“Confidential Information” shall mean any information, knowledge or data of
any nature and in any form (including information that is electronically
transmitted or stored on any form of magnetic or electronic storage media)
relating to the past, current or prospective business or operations of the
Company and its subsidiaries, that at the


C-2



--------------------------------------------------------------------------------





time or times concerned is not generally known to persons engaged in businesses
similar to those conducted or contemplated by the Company and its subsidiaries
(other than information known by such persons through a violation of an
obligation of confidentiality to the Company), whether produced by the Company
and its subsidiaries or any of their consultants, agents or independent
contractors or by Executive, and whether or not marked confidential, including
without limitation information relating to the Company’s or its subsidiaries’
products and services, business plans, business acquisitions, processes, product
or service research and development ideas, methods or techniques, training
methods and materials, and other operational methods or techniques, quality
assurance procedures or standards, operating procedures, files, plans,
specifications, proposals, drawings, charts, graphs, support data, trade
secrets, supplier lists, supplier information, purchasing methods or practices,
distribution and selling activities, consultants’ reports, marketing and
engineering or other technical studies, maintenance records, employment or
personnel data, marketing data, strategies or techniques, financial reports,
budgets, projections, cost analyses, price lists, formulae and analyses,
employee lists, customer records, customer lists, customer source lists,
proprietary computer software, and internal notes and memoranda relating to any
of the foregoing.
(b)Non-disparagement. Executive agrees and covenants that the Executive shall
not at any time make, publish, or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company or its businesses, or any of its employees, officers, or
directors now or in the future. This Section does not in any way restrict or
impede Executive from exercising protected rights, including rights under the
National Labor Relations Act (NLRA) or the federal securities laws, including
the Dodd-Frank Act, to the extent that such rights cannot be waived by agreement
or from complying with any applicable law or regulation or a valid order of a
court of competent jurisdiction or an authorized government agency, provided
that such compliance does not exceed that required by the law, regulation, or
order. Executive shall promptly provide written notice of any such order to
[INSERT NAME, TITLE, PHYSICAL ADDRESS, FAX #, AND EMAIL ADDRESS OF COMPANY
PERSON DESIGNATED].
(c)Cooperation. The parties agree that certain matters in which Executive has
been involved during Executive’s employment may need Executive’s cooperation
with the Company in the future. Accordingly, for a period of [number of days or
months] after the Termination Date, to the extent reasonably requested by the
Company, Executive shall cooperate with the Company regarding matters arising
out of or related to Executive’s service to the Company, provided that the
Company shall make reasonable efforts to minimize disruption of Executive’s
other activities. The Company shall reimburse Executive for reasonable expenses
incurred in connection with this cooperation and, to the extent that Executive
is required to spend [substantial time/more than [NUMBER OF HOURS OR DAYS]] on
such matters, the Company shall compensate Executive at an hourly rate [based on
Executive’s base salary on the Termination Date/of $[AMOUNT] per hour].
(d)Covenant Not to Sue. Executive agrees and covenants not to sue Company or any
other of the Released Parties in any local, state or federal court or any other
court or tribunal for any Claims released by this Release.
7.Non‑Admission. The benefits provided under the Plan are not to be construed as
an admission of any liability whatsoever on the part of the Company or any of
the other Released Parties, by whom liability is expressly denied.
8.Acceptance and Revocation Period. As provided in the Plan, to receive the
Separation Benefits under the Plan, Executive must sign and return this Release
to [INSERT NAME, TITLE, PHYSICAL ADDRESS, FAX #, AND EMAIL ADDRESS OF COMPANY
PERSON DESIGNATED TO


C-3



--------------------------------------------------------------------------------





RECEIVE EXECUTIVE’S RELEASE] by no later than 5:30 p.m. Central Standard Time on
the 21st calendar day following the date Executive received this Release. In the
event Executive signs and returns this Release prior to the expiration of such
21-day period, Executive waives [his/her] right to review and consider the
Release for the remainder of such 21‑day period. In the event Executive fails to
sign and return this Release within such 21-day period, the Separation Benefits
provided under the Plan no longer will be available to Executive. In the event
Executive elects to exercise [his/her] right to revoke [his/her] acceptance of
this Release, Executive’s written revocation must be delivered in person or by
fax or email to [INSERT NAME, TITLE, PHYSICAL ADDRESS, FAX #, AND EMAIL ADDRESS
OF COMPANY PERSON DESIGNATED TO RECEIVE EXECUTIVE’S NOTICE OF REVOCATION] by no
later than 5:30 p.m. Central Standard Time on the 7th calendar day following the
date of Executive’s acceptance of this Release, and in such event, none of the
Separation Benefits described in the Plan will be provided to Executive. In the
event Executive does not exercise [his/her] right to revoke [his/her] acceptance
of this Release within the seven (7) day revocation period, this Release shall
be final and binding on Executive and Company and fully enforceable by either of
them.
9.Governing Law and Severability. This Release and the rights and obligations of
the parties hereto shall be governed and construed in accordance with the laws
of the State of [INSERT STATE]. If any provision hereof is unenforceable or is
held to be unenforceable, such provision shall be fully severable, and this
document and its terms shall be construed and enforced as if such unenforceable
provision had never comprised a part hereof, the remaining provisions hereof
shall remain in full force and effect, and the court or tribunal construing the
provisions shall add as a part hereof a provision as similar in terms and effect
to such unenforceable provision as may be enforceable, in lieu of the
unenforceable provision.
10.Complete Agreement. This Release and the Plan set forth the entire
understanding and agreement between Executive and Company concerning the subject
matter of this Release and supersede and invalidate any previous agreements or
contracts. No representations, inducements, promises or agreements, oral or
otherwise, which are not embodied herein shall be of any force or effect.
I have read and understood this Release (including the Plan, which is
incorporated by reference), and I hereby AGREE TO and ACCEPT its terms and
conditions.


                
[Executive’s Name]


                
Executive’s Signature Date




C-4

